Per curiam.
The State Bar of Georgia has petitioned this Court, pursuant to Bar Rule 4-108, for an emergency suspension of Gary W. Forbes pending final disposition of disciplinary proceedings.
The Court appointed a special master to conduct a hearing on the petition. At the hearing Forbes and the State Bar presented and filed Forbes’ admissions to the allegations in the petition and his consent to the emergency suspension, to which the State Bar had no objection. The special master adopted the admissions and concluded that the petition for emergency suspension should be granted and Forbes be suspended accordingly. The special master also recommended acceptance of Forbes’ request that he be given credit for time served under such suspension in the final disposition of the underlying disciplinary matter. This Court accepts the special master’s recommendation. Accordingly, Forbes is hereby suspended from the practice of law in this State until such time as all disciplinary proceedings and grievances now pending against him are concluded. The Court further orders that Forbes receive credit for time served under this suspension in the final disposition of all pending disciplinary proceedings. Forbes is reminded of his duties under Bar Rule 4-219 (c). It is the policy of this Court that disciplinary proceedings should be expedited in all instances when a petition for emergency suspension is granted, and the State Bar is hereby ordered to expedite its disciplinary proceedings against Forbes.

Suspended.


All the Justices concur.